Exhibit 10.33

 



CHINA JO-JO DRUGSTORES, INC.

 



[ex10xxxiii.jpg]



 

March 29, 2017

 

Via Email

  

Dear Ms. Wang:

 

This letter shall confirm our discussions pursuant to which you have indicated
your willingness to serve as a member of each of the Board of Director, the
Audit Committee, the Compensation Committee, and the Nominating Committee of
China Jo-Jo Drugstores, Inc., a Nevada corporation (the “Company”), effective
the date herein on the terms set forth below until the next annual shareholders
meeting, your earlier resignation or the removal pursuant to the Company’s
by-laws.

 

Our company compensates our non-employee directors for all services they perform
as a director of our company, including attendance at Board of Directors
meetings and service as members of committees of the Board of Directors to which
they are appointed. You will receive an annual compensation of US$11,896
(RMB80,000).

 

You would also be reimbursed for all of your out-of-pocket expenses in traveling
to and attending meetings of the Board of Directors and committees on which you
would serve.

 

We will have the D&O insurance coverage for you. In addition, we will indemnify
you to the fullest extent permitted by Nevada law as provided and according to
our Articles of Incorporation.

 

You may indicate your agreement with these terms by signing and dating this
letter agreement and returning it to the undersigned. By signing this letter
agreement, you reconfirm to the company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.



 



  Very truly yours,         China Jo-Jo Drugstores, Inc.         By: /s/ Lei Liu
  Name: Lei Liu   Title: Chief Executive Officer



 

I have read and accept and agree to the above terms:

  



/s/ Caroline Wang   Signature of Caroline Wang  





